SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL announces expansion of operating margin to 10% in 3Q16 Operating income was R$233 million in the period São Paulo, November 07, 2016 - GOL Linhas Aéreas Inteligentes S.A. (“GLAI”), (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: CCC, Fitch: CC and Moody’s: Caa3) , Brazil's largest air transportation and travel services group, with operation in passenger transportation, cargo transportation and coalition loyalty programs, announces today its consolidated results for the third quarter of 2016. All information is presented in accordance with International Financial Reporting Standards (IFRS) and in Brazilian Reais (R$), and all comparisons are with the third quarter of 2015 unless otherwise stated. Quarter highlights | In 3Q16, GOL’s capacity in the domestic and international markets, measured by ASK, reduced by 4.3% and 21.4%, respectively, over the same period in 2015, producing an overall GOL system reduction of 6.7%. | In the same period, demand for the Company's seats, measured by RPK, decreased by 2.9% in the domestic market and 21.1% in the international market. In the overall GOL system, the decrease was 5.3%. | In 3Q16, GOL’s total load factor increased by 1.2 percentage point over 3Q15, reaching 79.8%. The domestic market increase was 1.2 percentage point to 80.4%, while the international load factor climbed by 0.3 percentage points to 74.6%. | The Company recorded third-quarter net revenue of R$2.4 billion, 3.5% down in the annual comparison. Net revenue in the last twelve months was R$9.9 billion. | Ancillary and cargo revenues decreased by 1.5% over 3Q16 to R$302.1 million, representing 12.6% of total net revenue. In the last twelve months, ancillary and cargo revenues totaled R$1.2 billion. | Third-quarter CASK, excluding fuel expenses and non-recurring events, recorded a year-over-year decline of 2.1%. | Non-recurring gains from the anticipated return of aircraft under finance lease contracts were R$13.6 million in 3Q16. | The operating result (EBIT) was R$232.6 million in 3Q16, with a margin of 9.7%. EBITDA was R$333.4 million, with a margin of 13.9%, and EBITDAR was R$599.5 million, with a margin of 25.0%. The margin improvement was due to the capacity management, which drove an increase in yield, stronger currency and cost control. | Net income was R$65.9 million in the third quarter and R$1.1 billion year-to-date, versus respective losses of R$2.1 billion and R$3.2 billion in the same periods last year. EPS was R$0.19 in 3Q16 and R$3.26 in 9M16. | Financial leverage (adjusted gross debt/EBITDAR) ended the quarter at 7.2x, versus 8.4x at June 30, 2016. Contacts Richard Lark Thiago Stanger ri@voegol.com.br +55 (11) 2128-4700 Conference Calls Monday
